DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “optimized” in claims 1 and 6 is a relative/subjective term which renders the claim indefinite. The term “optimized” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what is considered to be “optimal” and the standard for which an optimal image is obtained is different from the object being imaged, methods being used, camera parameters, etc.
A claim that requires the exercise of subjective judgment without restriction renders the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)); see also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1373, 112 USPQ2d 1188 (Fed. Cir. 2014).
For the purpose of further examination, the claims have been interpreted as generating an adjusted/corrected image.
Claims 2-5 and 7-10 depend from claims 1 and 6 and therefore inherit the deficiency of claims 1 and 6.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a processing unit configured to receive” and “a model adjustment unit configured to receive” in claims 6-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 4-7, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordo Soldevila et al. (US 9,785,855 B2), in view of Alhussein et al. (“Vehicle License Plate Detection and Perspective Rectification,” ELEKTRONIKA IR ELEKTROTECHNIKA, ISSN 1392-1215, VOL. 25, NO. 5, 2019), hereinafter referred to as Gordo Soldevila and Alhussein, respectively.
Regarding claim 1, Gordo Soldevila teaches an image correction method based on deep learning, comprising:
receiving an image containing at least one character by a deep learning model, and performing perspective transformation to the image (Gordo Soldevila col. 2 lines 52-57: “the neural network can be implemented as a CNN (Convolutional Neural Network)” – CNN is a type of a deep learning network; Gordo Soldevila col. 7 lines 13-20: “These license plates are automatically localized and cropped from images capturing the whole vehicle and an automatic perspective transformation has been applied to straighten them”; Gordo Soldevila col. 12 lines 57-62: “The image-capturing unit 108 can be, for example, an ALPR camera or other digital video camera and can capture an image 210 of, for example, a license plate 211 of a vehicle 205”; Gordo Soldevila Fig. 4: 232-236);
performing a perspective transformation on the image according to obtain a corrected image containing a front view of the at least one character (Gordo Soldevila col. 7 lines 13-20 discussed above; Gordo Soldevila Fig. 4: 210);
generating an optimized corrected image containing the front view of the at least one character according to the image (Gordo Soldevila col. 7 lines 13-20 and Fig. 4 discussed above; Gordo Soldevila col. 9 lines 15-24: “Iterative fine-tuning … obtaining the best results”);
obtaining an optimized perspective transformation corresponding to the image and the optimized corrected image (Gordo Soldevila Fig. 4, col. 7 lines 13-20 & col. 9 lines 15-24 discussed above );
calculating a loss value between the optimized perspective transformation matrix and the perspective transformation matrix (Gordo Soldevila col. 6 lines 46-53: “performs iterative fine tuning in a coarse-to-fine manner”; Gordo Soldevila col. 8 lines 1-15: “The network ends in 23 independent classifiers (one for each position) that perform a softmax and use a cross-entropy loss for training”; Gordo Soldevila col. 9 lines 15-24: “Iterative fine-tuning (k, l), where the network learned on OS is first fine-tuned on Wa+Cl and then fine-tuned again on Wa or Cl leads to the best results”;); and
updating the deep learning model using the loss value (Gordo Soldevila col. 6 lines 46-53 & col. 8 lines 1-15 discussed above teaches performing iterative fine-tuning, i.e., updating, of the model using softmax cross-entropy loss optimization).
However, Gordo Soldevila does not appear to explicitly teach that the perspective transformation is performed by applying a perspective transformation matrix.
Pertaining to the same field of endeavor, Alhussein teaches generating a perspective transformation matrix (Alhussein pg. 50, §D. Perspective Rectification: “The planar homography is a well-known technique, which is usually applied for correcting perspective distortion of the camera … The perspective rectification of the non-orthogonally y captured images is achieved by finding four corner points of the VLP in these images, then the homography matrix is determined, which is used to change the position of every pixel of the image into a specific position on its plane”).
Gordo Soldevila and Alhussein are considered to be analogous art because they are directed to image processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coarse-to-fine cascade adaptations for license plate recognition with CNN (as taught by Gordo Soldevila) to apply a perspective transformation matrix to the image (as taught by Alhussein) because the combination can correct every pixel in the image (Alhussein pg. 50).

Regarding claim 2, Gordo Soldevila, in view of Alhussein, teaches the image correction method according to claim 1, wherein the step of generating the optimized corrected image containing the front view of the at least one character according to the image comprises:
marking the image containing a mark range covering the at least one character (Gordo Soldevila col. 1 lines 40-51: “annotated with character bounding boxes to achieve a high accuracy”; Gordo Soldevila col. 7 lines 13-20  discussed above teaches cropping the image to obtain the license plate region, i.e., marking the range covering the characters to be detected; Gordo Soldevila col. 8 lines 23-32: “the edit distance between the transcription and the ground truth annotation divided by the maximum of their lengths”; Alhussein Fig. 3: at least two points are marked on each side of the image region containing characters).

Regarding claim 4, Gordo Soldevila, in view of Alhussein, teaches the image correction method according to claim 1, further comprising:
capturing the image by an image capture unit (Gordo Soldevila col. 12 lines 57-62: “The image-capturing unit 108 can be, for example, an ALPR camera or other digital video camera and can capture an image 210 of, for example, a license plate 211 of a vehicle 205”); and
limiting a plurality of perspective transformation parameters of the perspective transformation matrix according to a shooting information of the image capture unit (Alhussein Abstract: “the real images of the vehicles in the outdoor environment, from different directions and different distances are captured. With our proposed method, we achieve an accuracy of 97% and 95% for the simulated and real captured images, respectively”; Alhussein pg. 50 right column: “The output of the planar homography is the rectified image of the VLP. The perspective rectification of the non-orthogonally captured images is achieved by finding four corner points of the VLP in these images”; Alhussein eqn. (2); Alhussein pg. 55 left column: “For VLP extraction in images of vehicles captured in varying conditions, such as different background, different capturing angles, and variable distances between the camera and the vehicle, an algorithm is developed”).

Regarding claim 5, Gordo Soldevila, in view of Alhussein, teaches the image correction method according to claim 4, wherein the shooting information comprises a shooting location, a shooting direction, and a shooting angle (Alhussein Abstract & pg. 55 left column discussed above teaches developing the VLP extraction algorithm according to the angles, distances, and background in which the images are captured; also see Alhussein pg. 48 right column: “We created our own database that comprises images with VLPs rotated in all possible angles and depths”).
	Regarding claim 6, Gordo Soldevila, in view of Alhussein, further teaches a system comprising a processing unit (Gordo Soldevila col. 10 lines 15-28: “These computer program instructions may be provided to a processor of a general-purpose computer, special purpose computer, or other programmable data processing apparatus … create means for implementing the functions/acts specified in the block or blocks”) that performs the processes described in claim 1. Therefore, claim 6 is rejected using the same rationale as applied to claim 1 discussed above.

Claim 7 is rejected using the same rationale as applied to claim 2 discussed above.

Claim 9 is rejected using the same rationale as applied to claim 4 discussed above.

Claim 10 is rejected using the same rationale as applied to claim 5 discussed above.

Claim(s) 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordo Soldevila et al. (US 9,785,855 B2), in view of Alhussein et al. (ELEKTRONIKA IR ELEKTROTECHNIKA, ISSN 1392-1215, VOL. 25, NO. 5, 2019), and further in view of Al Rashdan et al. (US 2021/0142102 A1 – effective filing date of Nov. 13, 2019), hereinafter referred to as Gordo Soldevila, Alhussein, and Al Rashdan, respectively.
Regarding claim 3, Gordo Soldevila, in view of Alhussein, teaches the image correction method according to claim 2, further comprising:
marking the image, such that the mark range covers the at least one character (Alhussein Fig. 3 discussed above).
However, Gordo Soldevila, in view of Alhussein, does not appear to explicitly teach that when the mark range cannot cover the at least one character, extending the image to obtain an extended image.
Pertaining to the same field of endeavor, Al Rashdan teaches that when the mark range cannot cover the at least one character, extending the image to obtain an extended image (Al Rashdan ¶0122: “the bounding box process 1022 may use the corner points to determine the region of pixels that make up the sub-images containing only the region of interest. To ensure full detection of the gauge face, and to mitigate the potentially erosive effects of the thresholding, the gauge detection processing flow 1000 may include boundary enlarger 1024. The boundary enlarger 1024 is configured to enlarge the sub-images 1030 defined by the bounding box process 1022. By way of non-limiting example, the boundary enlarger 1024 may be configured to enlarge the sub-images 1030 by a factor of 1.3 in each direction” – Note that Gordo Soldevila, in view of Alhussein already teaches detecting and recognizing the object of interest, i.e., at least one character. Al Rashdan teaches detecting an object of interest in an ROI and adjusting the size so that the object is fully in the image, also see Al Rashdan ¶0032: “equipped with optical character recognition on top of each individual gauge” – indicating that the object of interest, i.e., gauge contains at least one character).
Gordo Soldevila, in view of Alhussein, and Al Rashdan are considered to be analogous art because they are directed to image processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coarse-to-fine cascade adaptations for license plate recognition with CNN using a perspective transformation matrix (as taught by Gordo Soldevila, in view of Alhussein) to adjust the ROI size (as taught by Al Rashdan) because combination ensures that the objects of interest are fully detected (Al Rashdan ¶0122).

Claim 8 is rejected using the same rationale as applied to claim 3 discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753. The examiner can normally be reached M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soo Shin/Primary Examiner, Art Unit 2667